Citation Nr: 1513467	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-01 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of right distal radius fracture, with traumatic arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel







INTRODUCTION

The Veteran served on active duty from June 1974 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has not been provided with a letter with notice of the information or evidence needed for an increased rating.  Such notice is required pursuant to the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. § 5103(a).

The Veteran contends that he is entitled to a rating higher than 10 percent for his service connected right wrist disability.  He has reported that he uses a splint on his wrist and thumb, and that his job requires the use of both hands in the assembly of surgical instruments.  The most recent VA examination was conducted in April 2012.  The examiner indicated that the Veteran's right wrist condition did not impact his ability to work, however there was no discussion as to the specific level of impairment resulting from the service connected disability in the context of the Veteran's job.  A current examination, with specific opinion addressing this question, is required.

Finally, the most recent VA treatment records associated with the claim file date from January 2012; records since that time must be obtained if they are available.



Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice pursuant to the Veterans Claims Assistance Act (VCAA) under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes the criteria required for an increased rating for residuals of right radius fracture.

2.  Obtain records from the VA Medical Center in Fayetteville, Arkansas, to include records from the Mt. Vernon Community Based Outpatient Clinic, pertaining to treatment for the Veteran's right wrist condition since January 2012.  

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected right wrist disability.  The examiner must review the Veteran's claim file and must indicate such review in the examination report.

All pertinent symptomatology and findings of the Veteran's service-connected right wrist disability are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must specifically provide a statement describing any occupational functioning impairment from the right wrist disability, particularly in the context of the Veteran's job assembling surgical instruments.  

4.  Finally, after the development requested above has been completed, as well as any additional development deemed necessary, readjudicate the claim.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




